DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:
Claim 2 Lines 4-5: The Examiner recommends amending “the third docking portion is the nested structure” to --the third docking portion is a nested structure-- to distinguish that the third docking portion nested structure is different from the second docking portion nested structure.
Claim 2 Line 5: The Examiner recommends amending “the fourth docking portion is the loop structure” to --the fourth docking portion is a loop structure-- to distinguish that the fourth docking portion is a different loop structure than the first docking portion.
Claim 3 Line 3: The Examiner recommends amending “the ring-shaped first docking portion” to --the first docking portion is ring-shaped-- or something similar for the sake of clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 Line 26: The recitation “and the one arm module” is indefinite. In particular, it does not appear to be tied to the prior claim limitation on lines 23-26, nor the proceeding claim limitation on lines 26-28, and as such it is unclear what limitation the claim language is meant to require. Please verify if this is a typo or is meant to be tied to a particular claim limitation.
Claims 18-19 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raab et al. (US 6,892,465).
Regarding Claim 1, Raab discloses a multi-axis robotic arm, comprising: 
A pedestal (12).

At least one detachable arm module (40), two opposite ends of the at least one arm module having a third docking portion (see Figure A) and a fourth docking portion (see Figure A), the third docking portion being detachably matched with and docked with the first docking portion by the plurality of the fasteners (see Figure A), the fourth docking portion being detachably matched with and docked with the second docking portion by the plurality of the fasteners (see Figure A).

    PNG
    media_image1.png
    806
    886
    media_image1.png
    Greyscale

	Regarding Claim 2, Raab further discloses the multi-axis robotic arm as claimed in claim 1, wherein the first docking portion is a loop structure (see Figure A, showing a circular structure, and accordingly since a circle is a structure having an end that is connected to its beginning, the recitation “loop structure” is considered to be met), and the second docking portion is a nested structure (see Figure A and Fig. 1, showing that the second docking portion is nested inside the arm module in an installed state), the first docking portion is sleeved outside the second docking portion (see Figure A, showing that the first docking portion is sleeved by the arm module at a location that is not at the second docking portion, and accordingly is considered to be “sleeved outside the second docking 
	Regarding Claim 3, Raab further discloses the multi-axis robotic arm as claimed in claim 2, wherein the first connecting element has a first base portion (see Figure A, showing a flat disc shaped axial end of the first connecting member that is axially lower than the first docking portion), a periphery of a middle of a top of the first base portion protrudes upward to form the ring-shaped first docking portion (see Figure A), the second connecting element has a second base portion (see Figure A, showing a generally circular portion that connects the second connecting element to the knuckle module), a middle of a bottom of the second base portion protrudes downward to form the cylindrical second docking portion (see Figure A, showing that extending “downward” from the second base portion a cylindrical collar is formed), the second docking portion is corresponding to the first docking portion (see Figure A and Fig. 1).
Regarding Claim 4, Raab discloses the multi-axis robotic arm as claimed in claim 3, wherein an outer periphery surface of the second docking portion has an annular attaching surface (see Figure A, showing that the outer periphery of the second docking portion is ring shaped), when the first docking portion is sleeved outside the second docking portion (see Figure A and Fig. 1, showing that the first 
Regarding Claim 5, Raab further discloses the multi-axis robotic arm as claimed in claim 4, wherein a distance between the knuckle module connected with the first connecting element and the pedestal is smaller than a distance between the knuckle module connected with the second connecting element and the pedestal (see Figure A).
Regarding Claim 12, Raab further discloses the multi-axis robotic arm as claimed in claim 2, wherein the at least one arm module is a two-piece structure (see Figure A), and the at least one arm module includes a first half structure and a second half structure (see Figure A), the first half structure and the second half structure are spliced to form the tube body (see Figure A), the third docking portion (see Figure A) and the fourth docking portion (see Figure A).
Regarding Claim 13, Raab further discloses the multi-axis robotic arm as claimed in claim 12, wherein the first half structure and the second half structure have a first block and a second block protruded inward from an inner periphery surface of the tube body (see Figure A), respectively, the first half structure and the second half structure have at least two first blocks and at least two second blocks protruded inward from the inner periphery surface of the tube body (see Figure A, showing that the second half structure has at least six second block, and the first half structure will have an equal number of matching first blocks), respectively, the at least two first blocks and the at least two second blocks define at least two groups of apertures and threaded holes corresponding to the apertures (see Figure A), the multi-axis robotic arm further includes at least two bolts (see Figure A), the at least two bolts pass through the at least two groups of the apertures and the threaded holes to fix the first half structure with the second half structure (see Figure A).
Regarding Claim 14, Raab further discloses the multi-axis robotic arm as claimed in claim 12, wherein the first half structure and the second half structure have a first block and a second block protruded inward from an inner periphery surface of the tube body (see Figure A), respectively, the first block is disposed opposite to the second block (see Figure A), the first block is corresponding to and combined with the second block (see Figure A), one of the first block and the second block defines an aperture (see Figure A), the other one of the first block and the second block defines a thread hole corresponding to the aperture (see Figure A, showing that fasteners pass through, and accordingly the holes are threaded), the multi-axis robotic arm further includes two bolts (see Figure A, showing six .

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raak et al. (US 2017/0100844).
Regarding Claim 17, Raak discloses a multi-axis robotic arm (see Examiner’s annotated version of Raak Fig. 1, hereinafter “Figure B”), comprising:
A pedestal (3).
A plurality of knuckle modules (4), one of the knuckle modules being connected with the pedestal (see Figure B), the plurality of the knuckle modules including a first knuckle module, a second knuckle module, a third knuckle module, a fourth knuckle module, a fifth knuckle module and a sixth knuckle module arranged along an upward direction (see Figure B), the knuckle module closest to the pedestal being defined as the first knuckle module (see Figure B, showing the first knuckle module is directly attached to the pedestal), the second knuckle module being connected with the first knuckle module (see Figure B, showing the first and second knuckle modules directly connected to one another), the third knuckle module being located above the second knuckle module (see Figure B, showing that in the arm configuration shown in the figure that the third knuckle is considered to be “above” the second knuckle module, however the Examiner notes that in Raak as well as Applicant’s own invention, that the third knuckle module could be rotated such that it is below the second knuckle module), the fourth knuckle module being located above the third knuckle module (see Figure B), the fifth knuckle module being connected with the fourth knuckle module and being located above the third knuckle module (see Figure B, showing the fifth knuckle modules is directly coupled to the fourth knuckle module, and that 
Two arm modules (5), one arm module being connected between the second knuckle module and the third knuckle module (see Figure B), the other arm module being connected between the third knuckle module and the fourth knuckle module (see Figure B).
Two first connecting elements (see Figure B), one end of the second knuckle module facing the third knuckle module being connected with one first connecting element (see Figure B), one side of the third knuckle module being fixed with and connected with an elbow (see Figure B, showing a connection through a plurality of bolts), and the third knuckle module being fixed with and connected with the other first connecting element through the elbow (see Figure B,).

Wherein the one arm module is detachable matched with and docked with the one first connecting element and the one second connecting element by a plurality of fasteners (72), the other arm module is detachable matched with and docked with the other first connecting element and the other second connecting element by the plurality of the fasteners (see Figure B, showing that both arm modules are detachable matched and connected through the plurality of fasteners).

    PNG
    media_image2.png
    787
    972
    media_image2.png
    Greyscale

Regarding Claim 18, Raak further discloses the multi-axis robotic arm as claimed in claim 17, wherein the elbow is integrated with the other first connecting element (see Figure B, showing that the first connecting element is directly bolted onto the other first connecting element, and accordingly is considered to be integrated, since the two components are linked).
Regarding Claim 19, Raak further discloses the multi-axis robotic arm as claimed in claim 17, wherein a radial dimension of the one arm module between the second knuckle module and the third knuckle module is larger than a radial dimension of the other arm module between the third knuckle module and the fourth knuckle module (see Figure B).
Regarding Claim 20, Raak discloses a multi-axis robotic arm (see Figure B), comprising: a pedestal (3); a plurality of knuckle modules (see Figure B), one of the knuckle modules being connected with the pedestal (see Figure B, showing the first knuckle module is directly connected to the pedestal), the plurality of the knuckle modules including a first knuckle module, a second knuckle module, a third knuckle module, a fourth knuckle module, a fifth knuckle module and a sixth knuckle module arranged along an upward direction (see Figure B), the knuckle module closest to the pedestal being defined as the first knuckle module (see Figure B), the second knuckle module being connected with the first knuckle module (see Figure B), the third knuckle module being located above the second knuckle module (see Figure B, showing that in the arm configuration shown in the figure that the third knuckle is considered to be “above” the second knuckle module, however the Examiner notes that in Raak as well as Applicant’s own invention, that the third knuckle module could be rotated such that it is below the second knuckle module), the fourth knuckle module being located above the third knuckle module (see Figure B), the fifth knuckle module being connected with the fourth knuckle module and being located above the third knuckle module (see Figure B, showing the fifth knuckle modules is directly coupled to the fourth knuckle module, and that the third and fourth knuckle modules can be rotated relative to one another, such that the fifth knuckle module is located “above” the third knuckle module, and accordingly Raak is considered to meet this claim limitation insomuch as Applicant’s own invention is capable of meeting this limitation), and the sixth knuckle module being furthest to the pedestal (see Figure B, showing in a plurality of connected line segments passing through each knuckle module that the sixth knuckle module is farthest from the pedestal, however the Examiner notes, that in a direct line between the sixth knuckle module that the sixth knuckle module can be manipulated such that the sixth knuckle module can be the farthest element from the pedestal and can also be moved closer to the pedestal such that other knuckle modules can be located closer to the pedestal, accordingly Raak is considered to meet this claim limitation insomuch as Applicant’s own invention meets this claim 
Two first connecting elements (see Figure B), one end of the second knuckle module facing the third knuckle module being connected with one first connecting element (see Figure B), one side of the third knuckle module being fixed with and connected with an elbow (see Figure B, showing a connection through a plurality of bolts), and the third knuckle module being fixed with and connected with the other first connecting element through the elbow (see Figure B).
Two second connecting elements (see Figure B), one end of the third knuckle module facing the second knuckle module being connected with one second connecting element (see Figure B), the one first connecting element and the one second connecting element being located and fastened between the second knuckle module and the third knuckle module (see Figure B and Fig. 4, showing fasteners 72 that connect the first and second connecting elements to the arm module and knuckle modules), one end of the fourth knuckle module facing the other first connecting element being connected with the other second connecting element (see Figure B), each first connecting element being detachable matched with and docked with one of the two second connecting elements by a plurality of fasteners (see Figure B, showing that arm modules 5 are detachable matched and connected through the plurality of fasteners to the first and second connecting elements, and accordingly the first and second connecting elements are coupled using the fasteners through the arm modules).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raab et al. (US 6,892,465) in view of Haddadin et al. (US 10,625,414) and Hahakura et al. (US 2013/0255429).
	Regarding Claim 15, Raab further discloses the multi-axis robotic arm as claimed in claim 12, wherein two opposite side surfaces of the first half structure are defined as two first adhering surfaces (see Figure A, showing that the half structures have a thickness and length along which the two half structures contact one another), two opposite side surfaces of the second half structure are defined as 
	Raab does not disclose that one of the half structures has a groove, nor uses a waterproof glue. However, Haddadin teaches a similar robotic arm having two half structures (12a and 12b) that are coupled using a plurality screw holes (20) and fasteners (18), having a receiving groove (32).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the multi-axis robotic arm disclosed in Raab with a groove on the first half structure and complementary V-shaped wall on the second half structure as taught in Haddadin to provide a stiffer connection between the two half structures (see Haddadin Col. 7 Lines 48-56).
	Hahakura, teaches a similar multi-axis robotic arm (see Fig. 1) where two half structures (2 and 4) are coupled together using a plurality of fasteners (60) and also an adhesive layer (70) that prevents an airtight and waterproof seal (see [0118] and [0121] disclosing that the half structure 4 provides a waterproof function and dustproof function, and that the adhesive layer acts as a gasket between the two half structures; accordingly, to provide the waterproof function the adhesive layer acting as a gasket would have to be waterproof, otherwise a waterproof function could not be provided, and therefore the adhesive layer is considered to be a “waterproof glue”).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that providing a gasket in the form of a waterproof glue in addition to a plurality of fasteners for coupling two half structure forming a portion of a robot arm would increase the useful life of the robotic arm by preventing containments in the form of liquids, gases, and solids from entering the robotic arm, which could prevent corrosion or damage other mechanical and/or electrical components.
Combination with a gasket formed of a waterproof glue to couple two half structures as taught in Hahakura to increase the useful life of the multi-axis robotic arm.
	In the resulting Combination, the waterproof adhesive, which is located on the contacting surfaces between the two half structures, would be located within the groove since the groove extends along the contacting surfaces (i.e. adhering surfaces), and accordingly the Combination is considered to meet the recitation “a receiving groove for receiving a waterproof glue”.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Raab et al. (US 6,892,465) in view of Raak et al. (US 2017/0100844)
Regarding Claim 16, Rabb further disclose that the multi-axis robotic arm as claimed in claim 1 is a four axis robotic arm, not a six-axis robot arm. However, Raak, discloses a similar multi-axis robot (see Fig. 1), wherein the multi-axis robotic arm is a six-axis robotic arm (see Fig. 1, showing axes a1, a2, a3, a4, a5, a6).
One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that adding additional “knuckle modules” to provide six axes of rotation instead of four axes of rotation would improve the flexibility of the robotic arm, thereby increasing its usefulness by allowing for more complicated movements.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the multi-axis robotic arm as disclosed in Raab with six axes of rotation as taught in Raak to improve the usefulness of the robotic arm, by allowing for it to perform more complex movements.

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307.  The examiner can normally be reached on 7:30 - 5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658